DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of the filing of this application as a divisional of 16/094,555, filed 4/17/2017 (now USPN 10,870,719).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 has been considered by the examiner.
Drawings
The drawings are acceptable.
Status of the Claims
Claims 1-14 are cancelled and claims 15-25 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,067,598 B2 to Kuhlburger et al.
Regarding claim 1, Kuhlburger et al. discloses a process for the continuous gas-phase polymerization of olefins, e.g., ethylene + 1-butene, in a fluidized bed reactor and in the presence a chromium oxide catalyst and a polymer structure modifier (abstract), wherein said modifier includes carbon monoxide (col. 3, line 29), and wherein said modifier affects the melt index of the polymer (col. 6, lines 35-45). While the polymer structure modifier employed in the examples is not carbon monoxide, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art process by repeating the polymerizations in the examples using carbon monoxide as the polymer structure modifier and expecting the same melt index-affecting result. Claims 15, 23 and 24 are therefore unpatentable. Regarding claim 16, Kuhlburger et al. teaches 50-2000 ppb or 0.05-2 ppm (col. 3, line 24).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,067,598 B2 to Kuhlburger et al. in view of US 6,541,581 B1 to Follestad et al.
Regarding claim 25, the method of claim 15 is disclosed by Kuhlburger et al. as explained above. In the prior art process, the catalyst is a chromium oxide but Kuhlburger fails to teach reduced chromium oxide. On the other hand, Follestad discloses a process of preparing a polyethylene using a chromium oxide catalyst and also teaches that, since the oxidized catalyst, such as the activated one disclosed by Kuhlburger, is reduced by ethylene during the induction period, it should preferably be reduced beforehand to shorten the induction time (col. 4, lines 1-16). Consequently, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art process by employing a reduced chromium oxide catalyst to minimize the induction period.
Allowable Subject Matter
Claims 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 17-18, the use of the polymer structure modifier in the process disclosed by Kuhlburger et al. appears to increase the melt flow index. The features of claims 19-22 are not disclosed in the prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762